DISMISS; and Opinion Filed November 30, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00218-CV

                             JERRY MCCALL, Appellant
                                         V.
                      CYPRESS HILL DR. 604 LAND TRUST, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-04413-2015

                              MEMORANDUM OPINION
                          Before Justices Francis, Stoddart, and Schenck
                                   Opinion by Justice Schenck
       Appellant’s brief is overdue. On May 24, 2018, after appellant failed to respond to our

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed within thirty days. By postcard dated June 27, 2018, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE


180218F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JERRY MCCALL, Appellant                            On Appeal from the 199th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-00218-CV        V.                       Trial Court Cause No. 199-04413-2015.
                                                    Opinion delivered by Justice Schenck.
 CYPRESS HILL DR. 604 LAND TRUST,                   Justices Francis and Stoddart participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee CYPRESS HILL DR. 604 LAND TRUST recover its costs
of this appeal from appellant JERRY MCCALL.


Judgment entered this 30th day of November, 2018.




                                             –3–